Title: James Madison to Nicholas P. Trist, 18 December 1831
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Decr. 18. 31
                            
                        
                        Yours of the 14th. with the printed communication is recd. It was not my object in the remarks on Col. H. B
                            Speech to suggest any immediate publication in any form on the subject. I thought it well that a discreet & friendly hand
                            should possess & preserve an antidote to mistatements whether White or black. I detain the newspapers a day or two for
                            perusal of the passages referred to Affect. Salutns.
                        
                            
                                James Madison
                            
                        
                    * speech [apparently added by Trist]